Citation Nr: 0108806	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-07 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for lumbar neuritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to April 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an July 1999 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), where the benefit sought 
on appeal was denied.


REMAND

The veteran avers that an evaluation greater than 20 percent 
is warranted for his back disability.  Specifically, he 
states that he is in constant pain, has difficulty in walking 
and sitting for any length of time, that his legs 'give-way', 
and that he is frequently awakened at night due to muscle 
cramping and pain that radiates to his legs from his low 
back.  

We note that after a review of the veteran's records, it 
appears that he has had private treatment by a chiropractor.  
It is not clear that these treatment records are associated 
with his claims folder.  Additionally, the veteran indicated 
that he was treated at the VA Lake City medical facility.  
Although he has submitted some VA treatment records, the RO 
should request his entire VA medical file since January 1998.  

Also, we note in reviewing the veteran's records that it was 
stated that private diagnostic testing was reportedly 
abnormal.  It is not clear that these reports are of record.  
Thus, the veteran should be asked to provide the names and 
addresses of all private treatment he has received for a back 
disorder.  


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
disability since January 1998.  After 
securing the necessary releases, the RO 
should obtain these records.

2.  The RO should next schedule the 
veteran for the appropriate VA 
examination, by an examiner other than 
the November 1998 VA examiner who 
previously examined the veteran, to 
ascertain the severity of his back 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  

3.  If the benefit sought on appeal 
remains denied the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby informed that failure to cooperative 
with requested development might adversely affect his case.  
See 38 C.F.R. § 3.655 (2000) (failure to report for 
Department of Veterans Affairs examination).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




